Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 1 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 2 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 3 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 4 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 5 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 6 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 7 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 8 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document    Page 9 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document   Page 10 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document   Page 11 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document   Page 12 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document   Page 13 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document   Page 14 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document   Page 15 of 16
Case 1:20-bk-02360-HWV   Doc 32 Filed 10/27/20 Entered 10/27/20 11:43:18   Desc
                         Main Document   Page 16 of 16
